GRAVES, Judge.
Appellant was charged by complaint and information with the possession of an illicit beverage, to-wit: liquor to which no stamp had been affixed showing the payment of the tax due the State of Texas, and upon his trial was by the jury convicted and assessed a penalty of a $200 fine.
There is neither a statement of facts nor bills of exceptions in the record. The proceedings shown in the record appear to be regular, and there being nothing presented for review, the judgment is affirmed.